—In an action to recover damages for personal injuries, the defendant Creative Bath Products appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 18, 1995, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The appellant’s papers were insufficient to establish, as a matter of law, that the plaintiffs’ causes of action against it were precluded by the exclusivity provisions of the Workers’ Compensation Law (see generally, Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557-558; Abuso v Mack Trucks, 174 AD2d 590, 590-591; Poppenberg v Reliable Maintenance Corp., 89 AD2d 791). Accordingly, the Supreme Court properly denied the appellant’s motion for summary judgment. Mangano, P. J., Balletta, Copertino and Hart, JJ., concur.